DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending in the instant application.
Response to Arguments
Applicant’s arguments, see Remarks, filed on 5/20/2021 have been fully considered.

Claim Rejection under 35 U.S.C. 103
Claims 1-3, 5-10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kopylovitz (US 2010/0287408) in view of Sikdar et al. (US 2010/0122020), hereinafter Sikdar.

On page 12 of the Remarks, applicant argues Kopylovitz fails to teach the limitations “transforming, by a processor, performance parameters associated with storage volumes of a storage system for representing each storage volume within a parametric space, the parametric space defined by the transformed performance parameters.”  Paragraphs [0039] and [0051]-[0053] of Kopylovitz were relied upon for teaching the cited limitations.  Applicant refers to Figure 1D and paragraph [0074] of the pending application and asserts that an example of parametric space is shown in figure 1D and the storage volume is represented as a single point within the parametric shape.  FIG. 1D shows the distribution of sample values. The shapes approximate some distributions and the sizes show the number of samples. In this example, a sample represents the peak I/O density and the peak latency of a volume that is represented as a single point in a space defined by latency and I/O density. The geometric shapes show a simplified view of the distribution of latency and I/O density of different volumes concentrated in that space.” The cited paragraph does not mention the term “parametric space” it does instead discusses about the distribution of sample values.  Furthermore, there is no discussion about transforming performance parameters.  Kopylovitz, on the other hand, discusses about a performance module of a storage system obtains measured parameters characterizing disk drive operation (e.g. latencies, rate of completion of IO read and write requests), processes the obtained data and generates data indicative of performance degradation and expected performance degradation of individual disk drives.  Thus, Kopylovitz teaches the above cited limitations.  

Applicant cites the limitation “generating, by the processor, a plurality of bins in the parametric space, each bin having one or more storage volumes with associated transformed performance parameters.” Paragraph [0046] and [0059]-[0060] of Kopylovitz were relied upon for teaching the above cited limitations.  Applicant asserts the nine disk units mentioned in paragraph [0046] are not “a plurality of bins in the parametric space” and the interpretation of each storage device as a bin is erroneous.  FIG. 1E illustrates the bounds of I/O density (minimum peak I/O density and maximum peak I/O density for all volumes). The latency and I/O density space is partitioned into 4.times.4 grids and partitioned into 1/4.sup.th and 3/4.sup.th segments.” There is no definition or mention of bins in the cited paragraph. Thus, applicant’s argument is unpersuasive. Kopylovitz discusses about nine disk units, each comprising 48 physical disk drives and when there is a detected underperformance, RAID groups across the disk drives are re-allocated, thus, the nine disks are equivalences of bins and physical disk drives that are detected to be underperformance are the claimed storage volumes with associated transformed performance parameters. Kopylovitz still teaches the above cited limitations.

On page 14 of the Remarks, applicant cites the limitation “adjusting, by the processor, bin boundaries for the plurality of bins, based on a specified deviation for one or more of the transformed performance parameters.”  Paragraphs [0059]-[0064] of Kopylovitz were relied upon for teaching the above cited limitations.  Applicant argues the reallocation and reconfiguring of available space and spare space in the RAID groups are unrelated to the claim element because the claim element makes no reference to reallocation or reconfiguration or any sort of underperformance.  Applicant further refers to Figure 1D and 1H, 1J and associated paragraphs [0074]-[0079] which FIG. 1D shows the distribution of sample values. The shapes approximate some distributions and the sizes show the number of samples. In this example, a sample represents the peak I/O density and the peak latency of a volume that is represented as a single point in a space defined by latency and I/O density. The geometric shapes show a simplified view of the distribution of latency and I/O density of different volumes concentrated in that space.” (Paragraph [0074]) The cited paragraphs disclose the shapes and sizes that represent distributions and the number of samples, respectively.  Other paragraphs disclose the width of zones after their boundary adjustment, the cited paragraphs refer to the results of how bin boundary adjustment changes the width of the zones. However, the claim element merely recites adjusting bin boundaries based on a specified deviation for the transformed performance parameter.  Kopylovitz discloses the operation of dividing physical storage space of a storage system into two parts and the re-allocation process which starts from re-configuring the available space and the spare space initially allocated in a system.  The reconfiguring increases the spare space and respectively decreases the available space allocated for the underperformance disk drive.  Kopylovitz discloses similar technique of increasing and decreasing storage space, thus, Kopylovitz still teaches the above argued limitations.
On page 19 of the Remarks, applicant cites the limitations “generating, by the processor, a plurality of granules across the adjusted bin boundaries, each granule including at least a storage volume with corresponding transformed performance parameters.” Paragraphs [0065]-[0069] were relied upon to teach the above limitations.  Applicant argues the cited paragraphs are unrelated to the above cited claim limitations, FIG. 1L shows that after the clusters are generated, the cluster boundaries are adjusted to find the maximum peak I/O density and the maximum peak latency. The pair of maximum peaks for every cluster is used to define the corresponding service level. As an example, FIG. 1L shows three service levels.”  There is no description of generating a plurality of granules of storage volumes.  Kopylovitz, on the other hand, discloses “two-dimensional granules are constructed” (paragraph [0066]). Thus, Kopylovitz still teaches the above argued limitations.
On page 19 of the Remarks, applicant cites the limitations “selecting, by the processor, a subset of granules from the plurality of granules, based on each granule of the subset having a threshold number of storage volumes.”  Paragraphs [0071]-[0074] were relied upon to teach the cited limitations, applicant argues the cited paragraphs mention transferring stored data after storage space has been reconfigured and they are unrelated to the claim element, the examiner respectfully disagrees and finds the argument unpersuasive, the cited paragraphs disclose transferring the stored data portions in accordance with new, re-configured, allocation of available space through over the disk drives and detecting which members of RAID groups need to be moved in accordance with the re-calculated values of the allocation function, thus, Kopylovitz still teaches the above argued limitations.  Applicant’s arguments are unpersuasive, Kopylovitz still teaches all of the above argued limitations.
On page 20 of the Remarks, applicant refers to Sikdar (US 2010/0122020) and the teaching of the limitations “defining, by a processor, a plurality of custom service levels for a storage system, based on a number of granules in a selected subset and a desired number of custom service levels.” Paragraphs [0027]-[0031] and [0034] were relied upon to teach the above cited limitations. Applicant argues the cited paragraph describes that different SLA values are assigned to different volumes.  Based on the SLA values, a volume is assigned different amount of DRAM and storage and this does not describe or equate to defining the custom service levels “based on a number of granules in the selected subset and a desired number of custom service levels.”  The examiner respectfully disagrees, Sikar discloses a controller uses different combinations of storage/memories in conjunction with a disk storage array to provide dynamic performance virtualization for different storage volumes, different SLA parameters are assigned to different storage volumes and different amount of DRAM and flash to the storage volumes to meet the SLA values.  The provided dynamic performance virtualization for different storage volumes and the SLA values are the custom service levels for the storage array based on a desired number of custom service levels.  Thus, Sikar teaches the above argued limitations.  Applicant asserts Kopylovitz and Sikdar do not disclose a parametric space, creating bins in the parametric space, adjusting bin boundaries, selecting granules and then defining service levels based on the granules and the number of desired service. And, Sikdar describes using SLA but does not describe how the SLAs are defined based on the various process blocks of claim 1, therefore, Sikdar does not disclose the above cited limitations. Applicant concludes both Kopylovitz and Sikdar fails to disclose claim 1.  The examiner respectfully disagrees for the reasons set forth above.  Applicant’s arguments are unpersuasive, Kopylovitz and Sikdar teaches each and every limitations of claim 1.



Patil’s paragraph [0048] was cited for teaching the limitation “selecting, by a processor, candidate block within the subset that are closed in distance.”   
On page 24 of the Remarks, applicant argues the claim refers to the granules of Figures 1K and 1L that are selected based on distance, therefore, Patil does not disclose the above cited limitations.  The examiner respectfully disagrees and finds the argument unpersuasive, the figures only illustrate embodiments of the invention but do not disclose the actual claim invention.  Patil discusses a block allocator selects a free block that is located on a relatively outer track and is located near and on a track adjacent to the tracks of both a recently allocated block and an allocated destination group block.  Therefore, Patil teaches the above cited limitation.  Applicant’s argument is unpersuasive.

Claims 2-20
Applicant argues these claims conditionally based on the arguments presented to their parent claim(s).  Applicant’s arguments are unpersuasive for the reasons set forth above. 

Applicant’s arguments are unpersuasive, therefore, the rejections are maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kopylovitz (US 2010/0287408) in view of Sikdar et al. (US 2010/0122020), hereinafter Sikdar.

As for claim 1, Kopylovitz teaches a method, comprising;
transforming, by a processor, performance parameters associated with storage volumes of a storage system for representing each storage volume within a parametric space (paragraph [0039] describes a control layer comprising an allocation module connects with a performance module which is construed as a processor; paragraphs [0051]-[0053] describe the storage system is configured to monitor individual performance disk drives i.e. storage volumes, the results of monitoring and derivatives are obtained by the performance module which processes the obtained data and generate data indicative of performance degradation and expected performance degradation of respective individual disk drive), the parametric space defined by the 
generating, by the processor, a plurality of bins in the parametric space (paragraph [0046] describes a storage system comprising nine disk units, each comprising 47 physical disk drives (PD), each physical disk drive which is construed as a bin, is divided into successive logical drives i.e. RAID group; paragraphs [0059]-[0060] describe the control layer performs a re-allocation process for re-allocating RAID groups across the disk drives responsive to the detected underperformance), each bin having one or more storage volumes with associated transformed performance parameters (paragraph [0053] describes the monitoring of performance of disk drives which is construed as monitoring RAID groups that belong to the disk drives);
adjusting, by the processor, bin boundaries for the plurality of bins, based on a specified deviation for one or more of the transformed performance parameters (paragraphs [0059]-[0064] describe the re-allocation process starts from re-configuring the available space and the spare space initially allocated in the system, the re-allocation is performed by increasing spare space and respectively decreasing the available space for the underperformance disk drive.  The process of increasing and decreasing the spare space is interpreted as adjusting bin boundaries);
generating, by the processor, a plurality of granules across the adjusted bin boundaries (paragraphs [0065]-[0069] describe a pre-defined rules are applied, the amount of increased spare space may be predefined in terms of percentage of the existing spare space, additionally, the amount may depend on detected level of 
selecting, by the processor, a subset of granules from the plurality of granules, based on each granule of the subset having a threshold number of storage volumes (paragraphs [0071]-[0074] describe the process of transferring the stored data portions  in accordance with new, re-configured, allocation of available space through over the disk drives, the process includes detecting which members of RAID groups need to be moved and moving data portions corresponding to the detected members of RAID groups).
Kopylovitz fails to teach
defining, by a processor, a plurality of custom service levels for a storage system, based on a number of granules in a selected subset and a desired number of custom service levels; and
using the defined plurality of custom service levels for operating the storage system.
However, it is well known in the art, to assign different levels of service to a set of storage, as evidenced by Sikdar.
Sikdar discloses

using the defined plurality of custom service levels for operating the storage system (paragraphs [0040] describe the controller identifies which block and storage volumes are associated with a particular client or SLA and are receiving the largest number of reads and writes, the controller assigns these storage volumes higher SLA values and accordingly load the blocks of volumes containing these large number of reads and writes into a DRAM and Flash).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Sikdar for defining different SLA values for a storage system. The teachings of Sikdar, when implemented in the Kopylovitz system, will allow one of ordinary skill in the art to meet requirements of service of a storage system. One of ordinary skill in the art would be motivated to utilize the teachings of Sikdar in the Kopylovitz system in order to more efficiently utilize the memory resources for a particular client, SLA, or volume (Sikdar: paragraph [0040]).


However, it is well known in the art, to set a performance metrics for storage volumes of a storage system, as evidenced by Sikdar.
Sikdar discloses wherein a transformed performance parameters include a peak latency value for each storage volume (paragraph [0057] describes an average latency for a disk which is larger than a target average latency).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Sikdar for identifying a latency value. The teachings of Sikdar, when implemented in the Kopylovitz system, will allow one of ordinary skill in the art to meet requirements of service of a storage system. One of ordinary skill in the art would be motivated to utilize the teachings of Sikdar in the Kopylovitz system in order to arrange storage volumes based on the actual performance parameters of the storage system.

As for claim 3, Kopylovitz teaches all the limitations set forth above except wherein a transformed performance parameters include a peak Input/Output (I/O) density for each storage volume.
However, it is well known in the art, to set a performance metrics for storage volumes of a storage system, as evidenced by Sikdar.
Sikdar discloses wherein a transformed performance parameters include a peak Input/Output (I/O) density for each storage volume (paragraphs [0002] and [0004] 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Sikdar for including performance metrics for storage volumes. The teachings of Sikdar, when implemented in the Kopylovitz system, will allow one of ordinary skill in the art to satisfy an agreement level of service of a storage system. One of ordinary skill in the art would be motivated to utilize the teachings of Sikdar in the Kopylovitz system in order to define service level requirements of a storage system.

As for claim 5, Kopylovitz teaches receiving, by the processor, a specified deviation limit for the transformed performance parameters for defining the specified deviation (paragraph [0053] describes the performance module is configured to generate data indicative of performance degradation and expected performance degradation of respective individual disk drives and when both data of one disk matches certain underperformance criteria, they are referred to as underperformance)
Kopylovitz fails to teach adjusting, by a processor, bin boundaries with a first bin including at least a minimum parameter value and a second bin includes at least a maximum parameter value.
However, it is well known in the art, to allocate storage resources with associated parameters in a storage system, as evidenced by Sikdar.

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Sikdar for including different SLA values for different storage volumes. The teachings of Sikdar, when implemented in the Kopylovitz system, will allow one of ordinary skill in the art to satisfy an agreement level of service of a storage system. One of ordinary skill in the art would be motivated to utilize the teachings of Sikdar in the Kopylovitz system in order to meet performance requirements and service level requirements for different storage volumes of a storage system.

As for claim 6, Kopylovitz teaches receiving, by the processor, a specified deviation limit for the transformed performance parameters for defining the specified deviation (paragraph [0053] describes the performance module is configured to generate data indicative of performance degradation and expected performance degradation of respective individual disk drives and when both data of one disk matches certain underperformance criteria, they are referred to as underperformance).

updating, by the processor, the custom service levels based on actual usage of resources of the storage system.
However, it is well known in the art, to adjust an SLA based on resource demanding, as evidenced by Sikdar.
Sikdar discloses
receiving, by a processor, a specified number of service levels for defining the plurality of custom service levels (paragraph [0027] describes the controller receives read and write operations from clients directed to particular volumes in a disk storage array, the storage volumes are different groups of disks, storage blocks that associated with a particular SLA); and
updating, by the processor, the custom service levels based on actual usage of resources of the storage system (paragraphs [0051]-[0054] describe two different SLAs, each SLA specifies a particular value in a target read operations according to enforcement parameters listed in a table, the parameters are preconfigured based on empirical data related to the data read patterns of different disks in the storage array).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Sikdar for including different SLA values for different storage volumes. The teachings of Sikdar, when implemented in the Kopylovitz system, will allow one of ordinary skill in the art to satisfy an agreement level of service of a storage system. One of ordinary skill in the art would be motivated to utilize the teachings of Sikdar in the Kopylovitz system in order to 

As for claim 7, Kopylovitz teaches all the limitations set forth above except wherein a new storage volume of the storage system is mapped to one of the defined, plurality of custom service levels.
However, it is well known in the art, to derive a storage resource assignment by a mapping operation, as evidenced by Sikdar.
Sikdar discloses wherein a new storage volume of the storage system is mapped to one of the defined, plurality of custom service levels (paragraph [0027] describes the storage volumes are different groups of disks, storage blocks that associate with a particular SLA).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Sikdar for having storage volumes associated with service level agreements. The teachings of Sikdar, when implemented in the Kopylovitz system, will allow one of ordinary skill in the art to meet requirements of service of a storage system. One of ordinary skill in the art would be motivated to utilize the teachings of Sikdar in the Kopylovitz system in order to enforce storage resources that meet a certain levels of service level agreement.

As for claim 15, Kopylovitz teaches a system comprising:
a memory containing machine readable medium comprising machine executable code having stored thereon instructions (paragraph [0028] describes a computer 
transform performance parameters associated with storage volumes of a storage system for representing each storage volume within a parametric space (paragraph [0039] describes a control layer comprising an allocation module connects with a performance module which is construed as a processor; paragraphs [0051]-[0053] describe the storage system is configured to monitor individual performance disk drives i.e. storage volumes, the results of monitoring and derivatives are obtained by the performance module which processes the obtained data and generate data indicative of performance degradation and expected performance degradation of respective individual disk drive), the parametric space defined by the transformed performance parameters (paragraph [0053] describes the performance data is used to generate data indicative of performance degradation and expected performance degradation which further referred to as underperformance);
generate a plurality of bins in the parametric space (paragraph [0046] describes a storage system comprising nine disk units, each comprising 47 physical disk drives (PD), each physical disk drive which is construed as a bin, is divided into successive logical drives i.e. RAID group; paragraphs [0059]-[0060] describe the control layer performs a re-allocation process for re-allocating RAID groups across the disk drives 
iteratively adjust bin boundaries for the plurality of bins, based on a specified deviation for one or more of the transformed performance parameters (paragraphs [0059]-[0064] describe the re-allocation process starts from re-configuring the available space and the spare space initially allocated in the system, the re-allocation is performed by increasing spare space and respectively decreasing the available space for the underperformance disk drive.  The process of increasing and decreasing the spare space is interpreted as adjusting bin boundaries);
generate a plurality of granules across the adjusted bin boundaries (paragraphs [0065]-[0069] describe a pre-defined rules are applied, the amount of increased spare space may be predefined in terms of percentage of the existing spare space, additionally, the amount may depend on detected level of underperformance and number of currently underperformance drives, and/or the rate of deviation of the detected level of underperformance from the average in the system over a certain period of time), each granule including at least a storage volume with corresponding transformed performance parameters (paragraphs [0066]-[0069] describe different amount of increased spare space, each associated with the detected level of underperformance);
select a subset of granules from the plurality of granules, based on each granule of the subset having a threshold number of storage volumes (paragraphs [0071]-[0074] 
Kopylovitz fails to teach
define a plurality of custom service levels for a storage system, based on a number of granules in a selected subset and a desired number of custom service levels; and
use the defined plurality of custom service levels for operating the storage system.
However, it is well known in the art, to assign different levels of service to a set of storage, as evidenced by Sikdar.
Sikdar discloses
define a plurality of custom service levels for a storage system, based on a number of granules in a selected subset and a desired number of custom service levels (paragraphs [0027]-[0031] and [0034] describe a performance virtualization appliance (PVA) having processors that operate as a virtualization controller i.e. the controller, the controller uses different combinations of storage/memories in conjunction with a disk storage array to provide dynamic performance  virtualization for different storage volumes, different SLA parameters are assigned to different storage volumes and different amount of DRAM and flash to the storage volumes to meet the SLA values); and

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Sikdar for defining different SLA values for a storage system. The teachings of Sikdar, when implemented in the Kopylovitz system, will allow one of ordinary skill in the art to meet requirements of service of a storage system. One of ordinary skill in the art would be motivated to utilize the teachings of Sikdar in the Kopylovitz system in order to more efficiently utilize the memory resources for a particular client, SLA, or volume (Sikdar: paragraph [0040]).

As for claim 16, Kopylovitz teaches all the limitations set forth above except wherein a transformed performance parameters include a peak latency value for each storage volume.
However, it is well known in the art, to set a performance metrics for storage volumes of a storage system, as evidenced by Sikdar.
Sikdar discloses wherein a transformed performance parameters include a peak latency value for each storage volume (paragraph [0057] describes an average latency for a disk which is larger than a target average latency).

As for claim 18, Kopylovitz teaches wherein the machine executable code further causes to: receive a specified deviation limit for the transformed performance parameters for defining the specified deviation (paragraph [0053] describes the performance module is configured to generate data indicative of performance degradation and expected performance degradation of respective individual disk drives and when both data of one disk matches certain underperformance criteria, they are referred to as underperformance)
Kopylovitz fails to teach adjust bin boundaries with a first bin including at least a minimum parameter value and a second bin includes at least a maximum parameter value.
However, it is well known in the art, to allocate storage resources with associated parameters in a storage system, as evidenced by Sikdar.
Sikdar discloses adjust bin boundaries with a first bin including at least a minimum parameter value and a second bin includes at least a maximum parameter value (paragraph [0032] describes the controller allocates different amounts of DRAM and Flash memory to different storage volumes according to the associated SLA values, 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Sikdar for including different SLA values for different storage volumes. The teachings of Sikdar, when implemented in the Kopylovitz system, will allow one of ordinary skill in the art to satisfy an agreement level of service of a storage system. One of ordinary skill in the art would be motivated to utilize the teachings of Sikdar in the Kopylovitz system in order to meet performance requirements and service level requirements for different storage volumes of a storage system.

As for claim 19, Kopylovitz teaches wherein the machine executable code further causes to receive a specified deviation limit for the transformed performance parameters for defining the specified deviation (paragraph [0053] describes the performance module is configured to generate data indicative of performance degradation and expected performance degradation of respective individual disk drives and when both data of one disk matches certain underperformance criteria, they are referred to as underperformance).
Kopylovitz fails to teach receive a specified number of service levels for defining the plurality of custom service levels; and 
update the custom service levels based on actual usage of resources of the storage system.

Sikdar discloses
receive a specified number of service levels for defining the plurality of custom service levels (paragraph [0027] describes the controller receives read and write operations from clients directed to particular volumes in a disk storage array, the storage volumes are different groups of disks, storage blocks that associated with a particular SLA); and
update the custom service levels based on actual usage of resources of the storage system (paragraphs [0051]-[0054] describe two different SLAs, each SLA specifies a particular value in a target read operations according to enforcement parameters listed in a table, the parameters are preconfigured based on empirical data related to the data read patterns of different disks in the storage array).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Sikdar for including different SLA values for different storage volumes. The teachings of Sikdar, when implemented in the Kopylovitz system, will allow one of ordinary skill in the art to satisfy an agreement level of service of a storage system. One of ordinary skill in the art would be motivated to utilize the teachings of Sikdar in the Kopylovitz system in order to meet performance requirements and service level requirements for different storage volumes of a storage system.


However, it is well known in the art, to derive a storage resource assignment by a mapping operation, as evidenced by Sikdar.
Sikdar discloses wherein a new storage volume of a storage system is mapped to one of defined, plurality of custom service levels (paragraph [0027] describes the storage volumes are different groups of disks, storage blocks that associate with a particular SLA).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Sikdar for having storage volumes associated with service level agreements. The teachings of Sikdar, when implemented in the Kopylovitz system, will allow one of ordinary skill in the art to meet requirements of service of a storage system. One of ordinary skill in the art would be motivated to utilize the teachings of Sikdar in the Kopylovitz system in order to enforce storage resources that meet a certain levels of service level agreement.

As for claims 8-10 and 12-14, these claims are computer program product claims of claims 1-3 and 5-7, respectively.  Claims 8-10 and 12-14 contains similar limitations as that of claims 1-3 and 5-7, respectively.  Claims 8-10 and 12-14 are rejected for the same reasons given to claims 1-3 and 5-7, respectively.

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kopylovitz (US 2010/0287408) in view of Sikdar (US 2010/0122020) further in view of Patil et al. (US 2013/0254508), hereinafter Patil.

As for claim 4, the combined system of Kopylovitz and Sikdar teaches receiving, by the processor, a specified number of service levels for defining a desired number of custom service levels (Sikdar: paragraph [0027] describes the controller receives read and write operations from clients directed to particular volumes in a disk storage array, the storage volumes are different groups of disks, storage blocks that associated with a particular SLA); wherein granules are candidate block (Kopylovitz: paragraphs [0059] and [0071] describes RAID groups are re-allocated across the disk drives responsive to a detection of underperformance).
The combined system of Kopylovitz and Sikdar fails to teach selecting, by a processor, candidate block within the subset that are closed in distance.
However, it is well known in the art, to select a candidate block based on physical proximity of the candidate block to allocated blocks of a storage space, as evidenced by Patil.
Patil discloses selecting, by a processor, candidate block within the subset that are closed in distance (paragraph [0048] describes a block allocator selects a free block that is located near, and on a track adjacent to the track of an allocated destination group block that has a similar write count to an end block write count).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Patil for selecting 

As for claim 17, the combined system of Kopylovitz and Sikdar teaches receive a specified number of service levels for defining a desired number of custom service levels (Sikdar: paragraph [0027] describes the controller receives read and write operations from clients directed to particular volumes in a disk storage array, the storage volumes are different groups of disks, storage blocks that associated with a particular SLA); wherein granules are candidate block (Kopylovitz: paragraphs [0059] and [0071] describes RAID groups are re-allocated across the disk drives responsive to a detection of underperformance).
The combined system of Kopylovitz and Sikdar fails to teach select candidate block within the subset that are closed in distance.
However, it is well known in the art, to select a candidate block based on physical proximity of the candidate block to allocated blocks of a storage space, as evidenced by Patil.
Patil discloses select candidate block within the subset that are closed in distance (paragraph [0048] describes a block allocator selects a free block that is 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Patil for selecting a candidate block for allocating based on physical proximity of the block. The teachings of Patil, when implemented in the Kopylovitz and Sikdar system, will allow one of ordinary skill in the art to select candidate block that has similar performance characteristics with a target performance parameters. One of ordinary skill in the art would be motivated to utilize the teachings of Patil in the Kopylovitz and Sikdar system in order to satisfy a user desired level of granularity in managing block allocation (Patil: paragraph [0033]).

As for claim 11, claim 11 is program product claim of system claim 17, claim 11 has similar limitations as that of claim 17. Therefore, claim 11 is rejected for the same reasons given to claim 17.

Conclusions
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ulrich et al. (US 2002/0156840) teach file system metadata
Guha et al. (US 7,181,578 B1) teach method for efficient scalable storage management
Nakatogawa et al. (US 8,447,946) teach storage apparatus and hierarchical data management method for storage apparatus
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/L. T. N/ 
Examiner, Art Unit 2459


/Backhean Tiv/Primary Examiner, Art Unit 2459